Citation Nr: 0603404	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant has no verified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In January 2006, the Board granted the appellant's motion to 
advance this appeal on its docket due to his age of 75.  
Unfortunately, as set forth below, the appellant's best 
interests require a remand of this appeal for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has no verified service, and it is not certain 
that he is even a veteran, as defined at 38 U.S.C.A. 
§ 101(2).  Despite several attempts by the RO, the service 
department has not been able to confirm the appellant's 
service dates, to confirm the character of his discharge from 
service, or to find his service medical records, which may 
have been destroyed in a fire in 1973.  

The appellant has been requested to submit evidence to verify 
his claimed honorable service in the U.S. Army from June 1951 
to June 1953, but he has not responded, except to submit a 
National Archives Form 13055 in which he stated that he was 
not treated in service for either of the claimed 
disabilities.  

In cases in which service records have presumably been 
destroyed, VA has a heightened duty to assist the claimant in 
developing the evidence to support his claim.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The most recent communication 
from the service department in August 2005 indicated that, 
although the claimant's service could not be verified with 
the information provided (basically, his name, Social 
Security number, service number, and claimed dates of 
service), the RO was requested to resubmit the request 
"using SO2 if you can supply all the necessary 
information."  The current record does not reflect any such 
resubmission to the service department.  Since the Board does 
not know what additional information was being requested 
"using SO2," and in view of VA's heightened duty to assist 
the claimant in this case, additional development seems 
warranted in this case.  

On his initial application form dating from September 2004, 
the appellant did specifically indicate his service number, 
although he only gave the month and year for the beginning 
and ending dates of his claimed military service.  If he has 
any official document in his possession on which this service 
number or his actual service dates appear, he should submit 
it in support of his claims.  

In addition, the appellant has not submitted any medical 
evidence of continuing treatment for the claimed disabilities 
from his alleged honorable discharge from service in 1953 
until January 2006, more than 50 years later.  He needs to 
submit this missing medical evidence of continuity in support 
of his claims if his service dates can ever be verified.  It 
is vitally important to establish exactly when the claimed 
disabilities first required medical treatment.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The appellant should be 
specifically requested to submit a copy 
of any official document showing his 
service number or the actual dates of his 
active service; and competent evidence of 
any medical treatment for the claimed 
disabilities from 1953 to January 2006.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should take 
appropriate action to resubmit the 
request for verification of the 
appellant's service dates "using SO2" 
as directed by the service department in 
August 2005.  If this resubmission cannot 
be accomplished, a complete explanation 
of the reasons for this should be placed 
in the record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  If, and only if, the appellant's 
service is verified, the AMC or the RO 
should next schedule the claimant for a 
VA audiometric examination in order to 
verify the current existence of tinnitus 
and of a hearing loss disability as 
defined at 38 C.F.R. § 3.385.  If either 
disability is currently present, then the 
VA examiner should provide a medical 
opinion, based upon a review of the 
historical records (if any) in the claims 
file, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the current tinnitus or 
hearing loss disability is etiologically 
related to service.  The rationale for 
all opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

